Citation Nr: 1137793	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-38 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disability, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing is associated with the claims folder.

The Veteran submitted additional evidence at his hearing in July 2011.  He included a waiver of consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran was denied service connection for a skin disability in February 1993.  He did not perfect an appeal.

2.  The evidence received since the February 1993 rating decision is new, and it raises a reasonable possibility of substantiating the underlying claim for service connection for a skin disability.


CONCLUSIONS OF LAW

1.  A February 1993 denial of service connection for a skin disability is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

2.  The evidence received since the February 1993 rating decision is new and material, and the claim for service connection for a skin disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from December 1965 to December 1967, to include service in the Republic of Vietnam.  He is also a combat veteran.  The Veteran contends that he has a skin disability related to his military service, to include as a result of exposure to herbicides while serving in Vietnam.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board notes that the Veteran was previously denied entitlement to service connection for a skin disability by way of a rating decision dated in February 1993.  Notice of the rating action was provided in March 1993.  He did not appeal the decision and it became final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).  As a result, service connection for a skin disability may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the AOJ may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The new and material evidence does not have to be sufficient to grant the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (New evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist to provide a medical opinion.)  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 1993 rating decision consisted of the Veteran's application, dated in January 1993, his service treatment records (STRs), an application for outpatient dental treatment and a dental rating decision dated in January 1966.

The STRs reflect a number of instances of treatment for complaints of a skin rash, most often characterized as ringworm.  There are a number of entries from July to September 1967 showing treatment at a Battalion Aid Station.  The Veteran's separation physical examination was negative for a report of any skin abnormality in December 1967.

The Veteran's claim from 1993 was evaluated based on his STRs as no additional medical evidence was identified or submitted.  The claim was denied because the evidence did not show a chronic disease in service.  The negative separation examination was cited in support of that conclusion.

The Veteran sought to reopen his claim in October 2006.  The evidence added to the record since the February 1993 rating decision initially consisted of the Veteran's application received in October 2006, VA treatment records for the period from October 2006 to May 2007, private treatment records for the period from April 2004 to August 2006, and a VA examination report dated in May 2007.  

The Veteran's claim of October 2006 did not provide any additional information.

VA records for the period from October 2006 to May 2007 reflect that the Veteran was initially seen in October 2006 to establish care from VA.  He was diagnosed with several skin-related conditions.  These included xerotic excoriated erythematous plaque on the dorsum of the right forehand, erythematous plaque just above the midline, supranatal cleft in the lumbar region and multiple actinic keratoses over 20 years.  The Veteran reported having the skin symptoms over the years with an onset in service.  

Private records from R. Daugherty, M.D., related to treatment provided from April 2004 to August 2006.  The initial treatment entry from April 2004 noted the Veteran was treated for actinic keratosis of the left temple forehead area.  There was also a lesion on the dorsum of the right hand, first metacarpal region.  The etiology of the lesion was said to be unknown.  The Veteran gave a history of treatment for actinic keratosis in the past.  He received further treatment for actinic keratoses as well as folliculitis.  Dr. Daugherty did not make any comment or finding to relate any of the skin-related symptoms to the Veteran's military service.

The May 2007 VA examination was to evaluate the Veteran's claim for service connection for hearing loss and tinnitus.

The AOJ denied the claim for service connection for a skin disability in May 2007.  The determination was that no new and material evidence had been submitted to demonstrate a chronic disease began in service or was aggravated during service.  Notice of the rating action was provided that same month.

The Veteran submitted a statement that was received in February 2008.  He asked for service connection for a rash and for posttraumatic stress disorder (PTSD).  The AOJ wrote to the Veteran in February 2008.  The letter informed the Veteran that the AOJ had received the Veteran's request to reconsider the prior decision; however, there were no provisions to reconsider the prior decision unless the Veteran alleged clear and unmistakable error (CUE), submitted additional evidence, or submitted a notice of disagreement (NOD).  The letter also stated that, if the Veteran submitted additional evidence within one year from the date of the letter, the prior request may be accepted as an informal claim.  In the absence of one of the above, no further action would be taken on his request.  

The AOJ also wrote to the Veteran to provide him notice on how to substantiate his claim for service connection for PTSD.

The Veteran submitted evidence of PTSD stressors as well as supporting lay statements from his wife and a friend that were received at the AOJ on March 6, 2008.  Included in the several typed statements was a statement from the Veteran in regard to his claim for service connection for a skin disability.  The Veteran described how he began to experience sores on his body after he arrived in Vietnam.  He further described his treatments and being returned to the field where he continued to experience sores and blisters.  He attempted to treat the sores and blisters with ointment or with multiple showers when back at base camp.  The Veteran said he had continued to experience the same types of sores and blisters ever since service.  He related that he would try to make a doctor's appointment when the sores and blisters were present but, most of the time, they had resolved by the time he could be seen.  

The Veteran next submitted a statement that was received at the AOJ in July 2008.  He said it was a NOD with the denial of service connection for a skin rash.  

The AOJ wrote to the Veteran and informed him that the May 2007 rating decision was final and that his NOD could not be accepted.  He was provided a VA Form 21-4138, Statement in Support of Claim, to use if he wanted to submit a new claim.

Associated with the claims folder is a Report of Contact dated October 17, 2008.  The report noted that the Veteran had called and wanted to reopen his claim for service connection for a skin disability.  

The AOJ denied the Veteran's claim in March 2009.  The list of evidence considered did not include the Veteran's statement of March 2008.  Nor did a statement of the case (SOC) issued in August 2009.

The Board notes that "... a claim becomes final and subject to a motion to reopen only after the period for appeal has run.  Any interim submissions before finality must be considered by the VA as part of the original claim."  See Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also 38 C.F.R. § 3.156(b) (2011).  The interim submission must be considered as to whether it constitutes new and material evidence submitted within the appeal period.  See Buie v. Shinseki, 24 Vet. App. 242, 251-252 (2010); see also Voracek v. Nicholson, 421 F.3d 1299, 1304-1305 (Fed. Cir. 2005) (Applying the definition of new and material evidence found at 38 C.F.R. § 3.156(a) in determining whether new and material evidence has been received within the appeal period.)  

The AOJ did not consider the Veteran's statement of March 2008 and determined that the rating decision of May 2007 had become final because the Veteran did not submit a timely NOD.  The statement was new to the record and submitted within the appeal period.  The Veteran provided the first evidence of what he experienced in service.  He also stated that he had continued to experience the same sores and blisters ever since service.  Further, there was medical evidence of record to document his current symptoms by way of the VA and private records showing treatment during the pendency of the claim of October 2006.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007) (A claimant may still be entitled to service connection for a disability even if that disability may be resolved during the pendency of the claim).  

The Board finds that the March 2008 submission by the Veteran was new and material evidence as it relates to whether the rating decision of May 2007 became final.  The Board concludes that the decision did not become final.  Accordingly, the rating decision of February 1993 is the last prior final denial.  The additional evidence added to the record since the rating decision of February 1993 must now be considered.  

The additional evidence received consists of records from Dr. Daugherty, dated in June 2008, VA examination reports dated in February 2009 and February 2010, VA treatment records for the period from October 2006 to March 2011, two photographs of the Veteran's back, ostensibly to show a "sore", dated in June 2011, transcript of testimony at a video conference hearing in July 2011, and lay statements from the Veteran as well as friends and family members.  

The evidence received is new to the record.  The several VA examinations, with one exception, are unrelated to the issue on appeal.  There is a VA skin examination from February 2010.  The examiner noted that the medical evidence of record did establish an ongoing skin disorder.  Recent tests had provided one diagnosis of herpes simplex virus (HSV).  The examiner stated that the Veteran was asymptomatic at the time of the examination.  The examiner further stated that she could not provide an opinion as to whether the Veteran's currently diagnosed HSV was related to service without resorting to speculation.

Dr. Daugherty's records from June 2008 reflect additional treatment and evaluation provided to the Veteran.  He did a culture that confirmed a diagnosis of HSV.  Dr. Daugherty, in an entry dated June 27, 2008, also said that the Veteran "did obtain this when he was in Vietnam in the military."

The lay statements from friends and family members support the Veteran's ongoing symptomatology.  In essence, the friends knew the Veteran before his military service and after.  They said the Veteran returned from Vietnam with problems with his skin and he would see local doctors for treatment.  One family member, an older sister, also said the Veteran had no skin problems before service but had continual problems with a rash and blisters ever since service.  The other family members had not known the Veteran as long but attested to their knowledge of the Veteran having had skin problems since they had known him.

The VA treatment records show that the Veteran continues to receive treatment as well as prescriptions for his HSV.

The Veteran's testimony is essentially the same as his statement of March 2008.  He had no type of skin problems prior to service.  He reported to Vietnam and began to have problems with sores and blisters and received treatment.  He identified the two photographs as showing a recent sore on his back.  He said that he continued to have the same problems over the years but it was intermittent.  

The Board finds that new and material evidence has been received to reopen the Veteran's claim for service connection for a skin disability.  There is evidence of a current disability and there is evidence of a continuity of symptomatology by way of statements from the Veteran as well as others.  Neither of which was present in 1993.  There is an opinion by Dr. Daugherty that has related the Veteran's HSV to his military service.  Taken as a whole, the evidence does raise a reasonable possibility of substantiating the underlying claim for service connection.  The Veteran's claim for service connection for a skin disability is reopened.


ORDER

New and material sufficient to reopen a claim for service connection for a skin disability having been received, the appeal is granted to this extent.


REMAND

As noted, the Veteran was afforded a VA skin examination in February 2010.  The examiner stated that the Veteran was asymptomatic at the time of the examination.  Further, the examiner said she could not provide a medical opinion in the case without resorting to speculation.

The Court has addressed such situations where a VA examiner states that an opinion cannot be given without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  In Jones, the Court held that a bare statement, such as the one in the VA examination of February 2010, is not acceptable.  If the case is such that an opinion truly cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

On remand, the Veteran must be afforded another VA examination.

The Veteran's claim for service connection is also based on his belief that his exposure to herbicides in Vietnam is the cause of his various skin disorders.  He should be provided with notice of how to substantiate a claim for service connection for a presumptive disease related to herbicide exposure in Vietnam.

Finally, the Veteran submitted records from his private physician, Dr. Daugherty.  In an entry from June 2008, Dr. Daugherty said that the Veteran's HSV was "obtained" in Vietnam.  Dr. Daugherty did not provide any explanation or rationale for this statement.  On remand, the Veteran should be advised to have Dr. Daugherty submit an explanation/rationale for the statement.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims folder and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) are complied with and satisfied.  In that regard, the Veteran should be provided with notice on how to establish service connection for a presumptive disease based on herbicide exposure in Vietnam.  

2.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claimed skin disorders since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

The Veteran should also be advised that he could submit a clarifying statement from Dr. Daugherty to explain why the doctor believes the Veteran's HSV is related to service in Vietnam.  

3.  Upon completion of the above development, the Veteran should be afforded a VA examination to address the issue involving his claim for service connection for a skin disability.  The examination must be conducted by a physician with the appropriate expertise to provide the requested opinion.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  

The examiner is advised that the Veteran's STRs do reflect treatment for skin-related complaints during service.  Further, as a combat veteran, the Veteran is afforded a presumption of having had additional symptoms related by him while in a combat setting although such symptoms may not be recorded in the STRs.  See 38 U.S.C.A. § 1154(b) (West 2002).  

The examiner is requested to identify any and all skin-related disorders.  The examiner is also requested to provide an opinion as to whether it is at least as likely as not that each currently diagnosed skin disorder is attributable to the Veteran's military service.

Even if the Veteran is asymptomatic at the time of the examination, the examiner should address those skin-related disorders that are of record during the pendency of the claim, October 2006 to present, and provide an opinion as to whether it is at least as likely as not that any diagnosed skin disorder is the result of the Veteran's military service.

A complete rationale for any opinion expressed must be provided.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of problems since service should be set forth.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones, supra.

4.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


